 

Filed

Filed

Case 3:18-cv-00856-GNS Document 1-1 Filed 12/28/18 Page 1 of 10 Page|D #: 4

18-Ci-006479 11168!20‘¥8 Davic¥ L. l'~iicholson, Jefferson Circuit Cierk
CASE NO. JEFFERSON CIRCUI'[` COURT
- DIVIS ION
HON. JUD GE
F:°lea' Electronica!ly
MARY J. MCCOY PLAINTIFF
1797 Wilson Avenue '

Louisville, KY 40210
v.

CAMBRIDGE FRANCHISE HOLDINGS, LLC DEFENDANTS
8010 Stage Hills Bou]evard
Bartlett, TN 38]33~4032

SERVE: The Corporation Trust Company
Corporation 'l"rust Center 1209 Orange Street
Wilmington, DE 19801
Registered Agent for Service of Process
and
NASl-IVILLE QUALITY, LLC
801 0 Stage Hi]ls Bonlevard
Bart]ett, TN 38133
SERVE: Tlne Corporation Trust Company
Corporation Trust Center 1209 Oi'ange Street
Wilrnington, DE 19801
Registered Agent for Service of Process
VERIFIED C()MPLAINT
Plaint:iff, Mary J. McCoy, for her Veri lied Cornplaint against Defendants, Cambridge
Franchise Holdings, LLC and Nashville Quality, LLC, states as follows:
Natul‘e of the Action
l. This is an action brought by the Plaintifi` seeking damages and equitable relief

from the Court arising from the following Statutory violations and unlawful acts of the

Defondants, including the following (]] requiring Plainti ff to Work without a rest period of at

EXH|B|T
18-01~006479 11108!2018 David L. Nicholson, Jefferson C

Presic|ing Juc|ge: HCN. .IUD|TH MCDONAL[J BL}RKMAN (530153}

COM : DUDGU‘| of 0000“]0

 

Fiied

Fi!ec¥

Case 3:18-cv-00856-GNS Document 1-1 Filed 12/28/18 Page 2 of 10 Page|D #: 5

18-Cf»0064?9 11;‘08.~‘2018 David L. Nicho|son, Jefferson Circuit Clerk

least ten minutes during each four hours worked in violation of KRS 33?.365; (2) terminating
Plaintiff, after she made a complaint under KRS 33?, in violation of KRS 33'?.990 and pursuant
to KRS 446.0?0; (3) engaging in disability discrimination in violation of 42 U.S.C. § 12112 and
the Kentucky Civil Rights Act (hereinafter, “KRS 344”) by denying Plaintitt` a reasonable
accommodation; and (4) engaging in retaliation in violation of 42 U.S.C. § 12203 and KRS 344
because Plaintiff requested a reasonable accommodation

_BELE.U

2. Plaintiff, Mary J . l\chOy (“McCoy" or “Plaintiff”), is a resident Ot` I_.ouisville,
Jefferson County, Kentuclcy.

3, Defendant Cambridge Franchise Holdings, LLC (“Carnbridge” or “Det`endant”) is
a Delaware limited liability company with its principal executive office located at 8010 Stage
Hills Boulevard, Bartlett, Shelby County, Tennessee 38133-4032, and was Plaintift” s “employer”
as that term is defined under the Kentucl<y’s and l-lours Act, Arnericans with Disabilities Act,
and the Kentuclcy Civil Rights Act. ln the alternative1 Cambt'idge Was Plaintii‘t"s joint employer
with Det`endant Nashville Quality, LLC at relevant times mentioned herein. Cambridge currently
owns and operates 120 Burger King restaurantsl Carnbridge can be served process through its
registered agent: The Corporation Trust Company, Corporation Trust Center 1209 Orange Street,
Wilrnington, Delaware l9801.

4. Defendant Nashville Quality LLC (“Nashville Quality” or “Det`endant”) is a
Delawarc limited liability company with its principal executive office located at 8010 Stage Hifls
Boulevard, Bartlett, Shelby County, Tennessee 38133, and was Plaintiff’s “employer” as that l
term is deHned under the Kentucl<y Wages and Houls Act, the Americans with Disahilities Act,

and the Kentucky Civil Rights Act. In the altemative, Nashviile Quality Was Plaintifi” s joint

18-C|-006479 11)'0'8!20?8 David L. Nicho|son, Jefferson Circuit Clerk

 

PreSiding .Judge: HON. JUD|TH MCDONALD BURKMAN (630153)

CON| : DODOD£ of 000010

 

Filed

Fiied

Case 3:18-cv-00856-GNS Document 1-1 Filed 12/28/18 Page 3 of 10 Page|D #: 6

18-CE-006479 111‘08)‘2018 David L. Nicholson, Jefferson Circuit Clerk

employer with Defendant Cambridge at relevant times mentioned herein. Nashville Quaiity’s
authority to transact business in the Commonwealth of Kentucky was revoked by the Kentuclcy
Secretary of State on or about October 16, 2018. Nashville can be served process through its
registered agent: 'I'he Corporation'Trust Company, Corporation Trust Center 1209 Orange Street,
Wilmington, Delaware 19801.

S. Cambiidge owns and operates andfor did own and operate a Burger King
restaurant located at 9512 Preston'Highway, Louisville, Jefferson County, Kentucl<y 40229,
known as Burger King Store '#22?93 (hereinafter, “Burger King”) during the term of McCoy’s
employment at Burgcr King.

6. Nasbville Quality owns and operates andfor did own and operate a Burger King
restaurant located at 9512 Preston Highway, Louisville, Jetferson County, Kentucky 40229,
known as Burger King Store #22793 (hereinafter, “Burger King”) during the term of McCoy’s
employment at Burger King. l

7. McCoy was employed by Cambridge and/or Nashville Quality at Burger King.

l Jurisdiction and Venue

8. Tliis Court has subject matter jurisdiction over this action under the Kentucky
Wages and Hours Act, KRS Chapter 33'? er seq. (hereinafter, the “KWl-IA”) the Kcntucky Civil
Rights Act, KRS 344, the Americans with Disabilities Act, as amended, 42 U.S.C. § 12202, and
KRS 23A.01 0 in that it presents a justiciable cause, the jurisdiction over which is not exclusively
vested in another court.

9, The Court has personal jurisdiction over each of the Defendants by virtue of the
fact that each has been, during all relevant times herein, and!or is regularly conducting business

in the Commonwealth of Kentucl<y.

18-0!-006479 11108)'2018 David L. Nicholson, Jetfersen Circuit Cierk

 

Presiding Judge: HON, JUD¥TH MCDONALD BURKMAN (530153}

COM : 000003 Of 000010

 

Filed

Filed

Case 3:18-cv-00856-GNS Document 1-1 Filed 12/28/18 Page 4 of 10 Page|D #: 7

18-CE-006479 11108!2018 David L. Nicholsen, Jefferson Circuit Clerk

10. Venue is proper in Jefferson Circnit Couit, pursuant to KRS 452.450 because the
events that give rise to the causes of action in Plaintiff’s Veriiied Complaint occurred in
Jefferson County1 Kentucky, and Def`endants own and operate the Burger K'ing in Jefferson
County, Kentuclcy. Venue is proper in the Jeft`erson Circuit Court pursuant to KRS 452.460(])
because, inter alia, injury arising from these events was done to the Plaintiff` in Jeff`erson Cotmty,
Kentuclcy.

11. The amount in controversy exceeds the minimum jurisdictional limits of this

Court.
Factual Backgrountl
12. Upon information and beiief, Def`endants own, operate, and franchise Burger
King restaurants

13. In 201? and 2018, f)efendants owned and operated the Burger King identified in
numerical paragraphs 5 and 6 herein above

14. McCoy began working for Defendants on or about May 17, 2017 at Burger King
as an assistant manager. l

15. McCoy informed Burger King management that she was required to take
medication, with food. This was due to a heart condition McCoy had been diagnosed with
previously

16. Duriiig the course of her employment, McCoy was prevented from taking a break
in order to take her medicationl

17. Burger King management specifically denied McCoy breaks while on the clock
because, according to Burger King management, McCoy and other persons in her position do not

get breaks

18-CE-006479 11!0_8!2018 David L. Nicholson, Jefferson Circuit C¢erk

 

Presidtng Judge: HON, JUD!TH MCDONALD BL|RKMAN 1630153)

COM 1 UUUOU-’¢ of 000010

 

 

Case 3:18-cv-00856-GNS Document 1-1 Filed 12/28/18 Page 5 of 10 Page|D #: 8

Filed 18-Cl-006479 11108!2018 David L. Nicholson, Jefferson Circuit Clerk

lS. On or about July 12>, 2018, McCoy made a complaint about not receiving a break
so that she could take her medication

19. Despite McCoy’s repeated requests and complaints, the Defendants refused to
give McCoy a break during her shifts and otherwise make an accommodation for McCoy so that
she could take her medication with food during her shifts.

20. on or about my i?, 2013, Mccoy was terminated

21. The decision to terminate McCoy was retaliation for having made a request for an
accommodation under the Arnericans with Disabilities Act and KRS 344, and opposing unlawful
disability discrimination when she complained about being discriminated against due to her
medical condition and need for a break that was denied and,’or prohibited by Defendants.

22. The decision to terminate McCoy was retaliation for having complained about
being forced to Work without a statutorily mandated break for every four hours worked

23. McCoy has been damaged by virtue of Defendants’ conduct As a result of the
actions described herein above, lvicCoy has experienced emotional pain, suffering,
inconvenience mental anguish, loss of enjoyment of life, and other nonpecuniary losses. ln
addition, she has lost wages, benefits, and other compensatory damages

24. McCoy is entitled to affirmative action, including for back pay, front pay, lost
wages and benefits, and other relief as this Couit deems appropriate under the state and federal
statutes referred to hereinabovel

25. McCoy exhausted her federal administrative remedies and timely filed this action.

_ COUNT I
(Violation of Kentucky Wages and Hours Act - KRS 33?)

26. Plaintif`f` incorporates by reference, as if fully set forth herein, the allegations

contained in numerical paragraphs l - 25 above hereof.

Filed 18-01~006479 11!08£2018 David L. Nicholson, Jetferson Circuit Clerk

Presiding Judge: HON. JUD|TH MCDQNALD BURKMAN {630153)

COM : 000005 of 0000'|0

 

Case 3:18-cv-00856-GNS Document 1-1 Filed 12/28/18 Page 6 of 10 Page|D #: 9

Filed 18-Cl~006479 11."08!2018 David L. Nicholson, Jeffersen Circuit Clerk

27. At all times relevant to this action, Plaintiff was an employee of Defend ants
within the meaning of KRS 33?.010(1)(0).

23. At all times relevant to this action Defendants employed Plaintiff within the
meaning of KRS 33?.010(1)(d).

29. rl`he Defendants violated the Kentucky Wages and Hours Act, specifically l<f{S
33?.365, by requiring l’laintiff to work without a rest period of at least ten (10) minutes during
each four (4) hours worked

30. As a result of the violations of the Kentucky Wages and Hours Act as set forth
herein, the Defendants are liable to Plaintiff for her compensatory damages, statutory damages,
costs, and attorney fees.

. COUNT II
(Retaliation for Engaging in Activity Protected by KRS 337)

31. Plaintift` incorporates by reference, as if fully set forth herein, the allegations
contained in numerical paragraphs 1 - 30 above hereofl

32. Defendants unlawfully discriminated against Plaintitf pursuant to I<RS 337.990
when they terminated her alter she complained about being forced to work without a statutorily
mandated break for every four hours Worl<ed.

33. Defendants termination of Plaintiff was contrary to fundamental and well-defined
public policy as evidenced by KRS 337.

34. As a result of Defendants actions, Plaintiff is entitled to relief pursuant to KRS

446.0")'0 for the damages she has sustained by reason of the Defendants’ violation ofKRS 33?.

Fited ‘l8~CE~006479 11.-'08!2018 David l_. Nicholson, Jerterson Circuit Cterk

Presiding Judge: HON. JUDITH MCDGNALTJ BURKMAN {530153)

COM : 000(|06 of 000010

 

 

Case 3:18-cv-00856-GNS Document 1-1 Filed 12/28/18 Page 7 of 10 Page|D #: 10

Filed 18-01-006479 11108!20‘!8 Davld l... Nicholson, Jefferson Circuit Clerl~:

_ COUNT III
(Failure to Accommodate - 42 U.S.C. § l2112 and KRS 344)

35. Plaintiff incorporates by reference, as if fully set forth herein, the allegations
contained in numerical paragraphs l - 34 above hereof

36. - McCoy is an individual with a disability as that term is defined by the Americans
with Disabilities Act, 42 U.S.C. § 12102(1) and KRS 344, and the Defendants knew or had
reason to know of her disabilityl _

3?. McCoy was a qualified individual as defined by 42 U.S.C. § 12111(8) and KRS
344.

38. The Defendants’ actions, set forth above, constitute an unlawful failure to
reasonably accommodate McCoy’s disability in violation of the Arncricans with Disabilities Act
and KRS 344.

39. As a result of the Defendants’ actions, McCoy has Sufi`ered damages recoverable

\ under both the Arnericans with Disabilities Act and KRS 344.

COUNT lIV
(Retaliation- 42 U.S.C. § 12203 and KRS 344)

40. Plaintiff incorporates by rcference, as if fully set forth herein, the allegations
contained in numerical paragraphs l - 39 above hereofl

41. Plaintiff engaged in protected activity by requesting an accommodation under the
Americans with Disabilities Act and KRS 344 and opposing unlawful disability discrimination
when she complained about being discriminated against due to her medical condition and need
for a break that was denied andfor prohibited by Defendants.

42. Plaintif`f was terminated by Defendants because she engaged in activity protected

under the Americans With Disabilities Act and KRS 344. l

Filed 18-Ci-0064?9 11108{2018 David L. Nicholson, Jefferson Circuit Clerk

presiding Judge: HON. JUD!TH MCDONAL[] !BURKNIAN {630153)

COM 1 00000? of UDUO‘|{J

 

 

Case 3:18-cv-00856'-GNS Document 1-1 Filed 12/28/18 Page 8 of 10 Page|D #: 11

Filed

Filed

18-01~0064?9 11108!2018 David L. Nicholson, Jefferson Circuit C!erk

43. A reasonable employee in the Plaintift`s position would have found the

Defendants’ actions materially adverse.

44, Thcre exists a'causal connection between the Defendants’ materially adverse

actions toward Plaintifi` and the protected activity in which she en gaged.

45. Defendants engaged in retaliation in violation of 42 U.S.C. § 12203 and KRS 344.

46.- As a result of Defendants actions, Plaintiff has suffered emotional pain and
compensatory dam ages as described herein.

4?'. Plaintiff is entitled lto affirmative action, including compensation for lost wages
and benefits, and other relief as this Court deems appropriate under 42 U.S.C. § 121 l?fa), 42
U.S.C. § 2000e~5(g), and KRS 344.450.

C()`UNT V
(Punitive Damages)

48. Plaintiff incorporates by referenee, as if fully set forth herein, the allegations
contained in numerical paragraphs l ~ 47 above hereot`.

49. Defendants, by their actions described herein abovc, have acted towards Plaintiff
in an unfair, malicious, Wanton, auditor oppressive manner within the meaning of KRS 4l 1.184,
thus warranting the imposition of punitive damages against them in an amount to be determined
by the trier of fact as sufficient to deter and punish such conductl

WHEREFORE, Plaintiff, Maiy .T. McCoy, respectfully requests the following relief from

the Court:
A. A Judgment against the Defendants on all claims asserted herein;
]3. Compensatory damages;
C. Punitive damages; -

18-01-0064?9 11!08!2018 Davicl L. Nicho|son, Jefterson Circuit C|erk

Pre$iding Judge: HON. JUD|Ti-l MCDONALD BURKMAN (63€|153)

COM : GUDO{JS of 000010

 

Case 3:18-0v-00856¥GNS Document 1-1 Filed 12/28/18 Page 9 of 10 Page|D #: 12

Filed

D.

18-0|-006479

11108.-'2018

David 1_. Nichoison, Jefferson Circuit Clerk

All statutory remedies provided by the Ameriean’s with Disabilities Act, KRS

344, and KRS 337;

E.

F.

G.
entitled; and

H.

Filed

An award of statutory attorney fees, costs, and expenses;

Statutory interest on all damage awards, verdicts, or judgments;

Any and all other legal or equitable relief to which Plaintiff may otherwise be

'I`RIAL BY JURY'ON ALL ISSUES SO TRIABLE.

18-Cl-0064?9

11{08)'2018

Respcctfully submitted,

§M.\_diaha§l A. Valenti
Michael A. Valenti

Lee S. Archer

VALENTI HANLEY PLLC

One Riverl`ront Plaza, Soite 1950
401 W. Main Street

Louisville, KY 40202

TEL: (502) 568-2100

FAX: (502) 568-2101
mvalenti@vhrlaw.com

larcher@vhrlaw.com
Counselfor Pfaintif]§ Mary .L McCoy

David L. Nicho!son, Jefferson Circuit Clerk

Presitiing Judge: HON, JUD|TH MCDONALD BL.IF'JKMAN {630153)

CONE 1 000009 of UDDU‘lG

 

Case 3:18-cv-00856-GNS Document 1-1 Filed 12/28/18 Page 10 of 10 Page|D #: 13

Filed

Filed

iB~Cl-006479 11.~'08!2018 David L. Nichotson, Jefferson Circuit Clerk

VERIFICATION
l, Mary .l. McCoy, Plaintiff in the above-referenced Action, verify that the facts alleged in

the foregoing Verifi ed Complaint-are true and accurate to the best of my information,
knowledge, and belief as of the date hereof

4/%/141,? (l/ fmc well

Mary J. McCloy

COMMONWEALTH OF KENTUCKY )
) SS
COUNTY OF JEFFERS ON )
. - . ogb
Subscrlbed and sworn to me by Mary J. McCoy, on thls clay of November, 2018.
Notai{nyublic, Kentucky

lola/gall

Comrnission Expires

 

10
18-CE-0064?9 11)"081‘2018 Davi€l L. Nicholson, Jefferson Circuif Clerk

 

F'residlng Judge: HON, JUD!TH MCDONALD BURKMAN (630153}

COM : 000010 of UUUF)“|O

